Order entered June 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01263-CR
                                      No. 05-18-01264-CR

                      CHRISTOPHER EUGENE ADDISON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause No. F17-76577-J & F17-76578-J

                                            ORDER
       Before the Court is appellant’s June 10, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before July

8, 2019. If appellant’s brief is not filed by July 8, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   LANA MYERS
                                                            JUSTICE